Title: To Benjamin Franklin from Fairholme &amp; Luther, 3 July 1778
From: Fairholme & Luther
To: Franklin, Benjamin


Sir
Isle de Rhè 3d. July 1778
We took the liberty of writing you twice, the last dated the 5th. Ultimo advising the arrival here of an english prize and the necessity there is of having some person substituted here to act for the congress and at the same time making bold to offer our Services for that purpose and also to give a Security if necessary and that you thought proper to empower us with that trust, since which we are depriv’d of an answer.
The prize is still here and we are really puzled how to behave or act. The Admiralty informs us they have orders to sequester all prizes brought into these ports and to detain them ’till further orders from Paris. Our Custom house also say they can’t let the wine ashore till they hear from the Farmers General, in what manner to receive the entry which ’till they get proper orders they look upon as being foreign wine in a brittish bottom. In vain have we applied to both those officers, ever since the first arrival of the Prize which is now a Month past but can get no satisfactory answer which is the more necessary as the friggat the Providence, at present at Pain Boeuf, is in want of her Men who are here with the prize. We therefore most earnestly request you’ll be pleas’d to have that matter clear’d up, in such a manner as to be a standing rule for any prizes that may come here hereafter. In expectation of the honour of your answer we remain most respectfully Sir Your most obedient and very humble Servant
Fairholme & Luther
 
Addressed: A Monsieur / Monsieur Le Docteur Franklin / à Passey prés de / Paris
Notation: Ferholme & Luther 3 July 1778.
